Case 2:85-cv-04544-DMG-AGR Document 560 Filed 06/17/19 Page 1 of 2 Page ID #:28671



                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES—GENERAL

   Case No.        CV 85-4544-DMG (AGRx)                                            Date       June 17, 2019

   Title Jenny L. Flores, et al. v. William P. Barr, et al.                                         Page     1 of 2

   Present: The Honorable           DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                    KANE TIEN                                                       NOT REPORTED
                    Deputy Clerk                                                     Court Reporter

       Attorneys Present for Plaintiff(s)                                 Attorneys Present for Defendant(s)
                None Present                                                        None Present

   Proceedings: IN CHAMBERS - ORDER RE PLAINTIFFS’ SEALING APPLICATION
                [547], PLAINTIFFS’ SUPPLEMENTAL SEALING APPLICATION [557],
                AND PLAINTIFFS’ UNOPPOSED EX PARTE APPLICATION TO
                WITHDRAW FROM THE PUBLIC DOCKET AND FILE UNDER SEAL
                CERTAIN DOCUMENTS [559]

           On May 31, 2019, Plaintiffs filed an Application for leave to file a Motion to Enforce
   Settlement and documents relating thereto under seal (“Sealing Application”). [Doc. # 547.]
   Later that day, the Court issued an Order requiring Plaintiffs to provide additional support for
   their Sealing Application. [Doc. # 549.] On June 14, 2019, Plaintiffs filed a Supplemental
   Sealing Application [Doc. # 557] and inadvertently filed on the public docket Plaintiffs’
   counsel’s Supplemental Declaration and the unredacted versions of Plaintiffs’ Memorandum of
   Points & Authorities and Exhibit 10 to their forthcoming Motion. [Doc. ## 558, 558-1, 558-2.]
   On June 16, 2019, Plaintiffs filed an Unopposed Ex Parte Application to withdraw Docket Entry
   Nos. 558, 558-1, and 558-2 from the public docket and direct the Court Clerk to file those
   documents under seal (“Unopposed Ex Parte Application”).1 [Doc. # 559.]

           With regard to Plaintiffs’ Sealing Application and Supplemental Sealing Application, the
   only matter that Plaintiffs still request leave to file under seal are: (a) information concerning the
   identities of class member asylum seekers, and (b) the name and title of a particular federal
   employee. See Sealing Appl. at 3, 8 [Doc. # 557].2 Defendants claim that item (b) should be
   sealed pursuant to the protective order issued in Lucas R., et al. v. Alex Azar, et al., CV 18-5741-
   DMG (PLAx) (C.D. Cal.).3 See Schey Suppl. Decl. at ¶ 4 [Doc. # 558]. Thus, it is apparent that
           1
               The Court Clerk has temporarily sealed Docket Entry Nos. 558, 558-1, and 558-2.
           2
               All page references herein are to page numbers inserted by the CM/ECF system.
           3
              Defendants also contend that the protective order in Lucas R. bars Plaintiffs from “using evidence
   collected in and subject to the protective order in Lucas R.” to litigate this action. See Schey Suppl. Decl. at ¶ 4
   [Doc. # 558]. The Court need not resolve that dispute at this juncture. The only question before the Court is
   whether and to what extent Plaintiffs may file certain documents under seal.

   CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 560 Filed 06/17/19 Page 2 of 2 Page ID #:28672



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 85-4544-DMG (AGRx)                                 Date     June 17, 2019

   Title Jenny L. Flores, et al. v. William P. Barr, et al.                          Page     2 of 2

   Local Rule 79-5.2.2(b)’s procedures govern this aspect of Plaintiffs’ sealing request. See C.D.
   Cal. L.R. 79-5.2.2(b) (governing sealing requests in which documents have been designated by
   another party as confidential pursuant to a protective order).

           The Court issues the following rulings:

           1. By June 21, 2019, Defendants shall comply with Local Rule 79-5.2.2(b)(i) by filing a
              declaration establishing “compelling reasons why the strong presumption of public
              access in civil cases should be overcome [with regard to item (b) above], with
              citations to the applicable legal standard”;

           2. The Court DEFERS ruling on Plaintiffs’ Sealing Application and Supplemental
              Sealing Application pending Defendants’ compliance with this Order; and

           3. Pursuant to Local Rule 79-5.2.2, the Court GRANTS Plaintiffs’ Unopposed Ex Parte
              Application. Docket Entry Nos. 558, 558-1, and 558-2 shall remain sealed.

   IT IS SO ORDERED.




   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
